Citation Nr: 0721166	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty for training in the U.S. 
Marine Corp Reserves (USMCR) from December 1975 to April 
1976.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

Chronic pseudofolliculitis barbae is currently shown and had 
its onset in service.


CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in service. 38 
U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant entered on active duty for training in the 
USMCR in December 1975.  Service entrance examination shows 
no complaints or findings for skin rash or pseudofolliculitis 
barbae.  About two weeks after entering service, the 
appellant reported a shaving rash.  A reduced shaving 
schedule and use of hot towels prior shaving and cream after 
shaving were prescribed.  No improvement in the rash problem 
was observed as of one month later.  There is no service 
separation examination.  The appellant was administratively 
discharged because of an inability "to maintain a clean 
shaven face" due to skin irritation of the face caused by 
pseudofolliculitis barbae.  See Service Personnel Record, 
April 1976.


On VA examination in August 1976, the appellant reported that 
he had had problems with his beard areas, particularly his 
neck, since he joined the service.  By history, after he 
first started to shave, he had the onset of a rash.  
Examination was positive for some inflammatory papules and 
pustules.  The diagnosis was pseudofolliculitis barbae.  The 
examiner attributed the condition to improperly shaving and 
noted that it was commonly found in "black people when they 
begin to shave, regardless of their environment or other 
conditions."

Post service medical records dated from April 2001 continue 
to show that the appellant had problems with 
pseudofolliculitis barbae.  On an initial evaluation dated 
April 2001, pseudofolliculitis barbae was assessed based on 
clinical findings for numerous hyperpigmented papules around 
the beard area, and post inflammation hyperpigmentation.  One 
percent hydrocortisone was prescribed.  The appellant was 
seen again in March 2002; it was noted that his condition was 
treatable but not curable.

At his March 2004 hearing, the appellant testified that he 
had not shaved prior to entering service.  He further 
testified that he had not had any skin problems prior to 
service and that he has had skin problems since service.   He 
reported using creams on his face and taking antibiotics for 
his flare-ups.

On dermatological evaluation in January 2006, the appellant 
reported a history of bumps on his face beginning in service.  
He further reported that he treats his skin problems with 
hydrocortisone cream.  Pseudofolliculitis barbae was 
diagnosed.  Based on a review of the claims folder, the 
examiner commented that the current diagnosis for 
pseudofolliculitis barbae was related to the in-service 
shaving rash, and "is a continuation of that same 
eruption."  In a June 2006 addendum, the examiner noted that 
this condition did not pre-exist the appellant's service and 
that it was common in African-Americans and other population 
groups.

A VA medical opinion dated December 2006 reflects that 
pseudofolliculitis barbae is a chronic skin condition, that 
it is and is not a reaction to shaving technique, and that it 
is common in certain groups of people with curly and kinky 
hair that may grow back into the hair follicle and set up an 
inflammatory reaction termed pseudofolliculitis barbae.  The 
physician enclosed several reprint articles from the internet 
describing this condition.  The physician commented that 
pseudofolliculitis barbae was not caused by service and would 
have developed independent of military service if he shaved 
his beard area.

Analysis

Initially, the Board notes that the appellant did not engaged 
in combat and he does not assert that his claimed skin 
disability is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 
247, 253 (1999); 38 C.F.R. § 3.303.

 Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet.App. at 
495-97; see also Clyburn v. West, 12 Vet.App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or render medical opinions. 
 See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet.App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Barr v. Nicholson, No. 04-0534 (U.S. 
Vet. App. June 15, 2007). 

In this case, service medical records and discharge documents 
show that the appellant had pseudofolliculitis barbae in 
service, and there is considerable medical evidence that the 
appellant currently has pseudofolliculitis barbae.  A medical 
opinion shows that pseudofolliculitis barbae is a chronic 
condition.  See VA Medical Opinion dated December 2006.  
Additionally, the appellant has provided sworn testimony, 
which is credible, that he has had symptoms of 
pseudofolliculitis barbae since service.  As indicated above, 
the appellant is wholly competent to report symptoms within 
his ken, observable symptoms such as those associated with 
pseudofolliculitis barbae.  Lastly, a medical opinion 
reflects that "pseudofolliculitis barbae was related to the 
in-service shaving rash" and that his current symptoms were 
a continuation of that condition.  Weighing the evidence of 
record, the Board finds that the preponderance of the 
evidence supports entitlement to service connection for 
pseudofolliculitis barbae.

We note that pseudofolliculitis barbae is a chronic condition 
that began in service.  This fact is uncontroverted in the 
record.  While there is evidence of record showing that the 
appellant would have developed this condition because of his 
race regardless of whether he was in the service has no 
probative value in this matter.  Pseudofolliculitis barbae is 
not identified by law or regulation as a congenital disorder 
or developmental defect, which would preclude entitlement to 
compensation under the service connection provisions.

Accordingly, the claim is granted.

As this claim has been granted, any discussion of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002), (imposes obligations on VA in terms 
of its duty to notify and assist claimants)), is rendered 
moot.


ORDER

Service connection for pseudofolliculitis barbae is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


